 
 
IV 
111th CONGRESS
1st Session
H. RES. 874 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2009 
Mr. Reichert (for himself, Mr. Boehner, Mr. Cantor, Mr. McCarthy of California, Mr. Pence, Mr. Sessions, Mrs. McMorris Rodgers, Mr. Carter, Mr. McCotter, Mr. Price of Georgia, Mr. Lucas, Mr. Lewis of California, Mr. McKeon, Mr. Ryan of Wisconsin, Mr. Kline of Minnesota, Mr. Barton of Texas, Mr. Bachus, Ms. Ros-Lehtinen, Mr. Daniel E. Lungren of California, Mr. Smith of Texas, Mr. Hastings of Washington, Mr. Issa, Mr. Dreier, Mr. Hall of Texas, Mr. Graves, Mr. Mica, Mr. Camp, Mr. Hoekstra, Mr. Buyer, Mr. Sensenbrenner, Mr. Austria, Ms. Jenkins, Mr. Marchant, and Mr. Wolf) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require all committees post record votes on their Web sites within 48 hours of such votes. 
 
 
That clause 2(e)(1)(B)(i) of rule XI of the Rules of the House of Representatives is amended—
(1)in the first sentence, by inserting and within 48 hours of such record vote on its Web site on the Internet before the period at the end thereof; and
(2)in the second sentence, by inserting and information so available on its Web site before shall.  
 
